Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 9, 2020 was received. Claims 1-3 were amended. No claim was canceled. No claim was added. Claims 9-14 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 10, 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (JP2003306760A using machine translation) in view of Strock (US20150231665).
Regarding claim 1, Torigoe teaches a method of thermal spraying a gas turbine component substrate (spray target member) without blocking the holes on the substrate by providing masking pins to the holes (abstract, paragraph 0001) (a method of forming a sprayed coating). Torigoe teaches to form a plurality of holes on the substrate (spray target member) to be sprayed, wherein the holes 11 are opened from a surface of the substrate (a step of preparing a spray target member having a surface on which openings of first ends of a plurality of holes are formed) (paragraphs 0013, 0018 and 0023, see figure 4a and 5a). Torigoe teaches to provide masking pins 30 with a metal core material 34a coated with a fluororesin 34b (paragraph 0024) (a step of preparing a plurality of masking pins each of which comprises metal). Torigoe teaches the masking pins has an outer diameter and the holes also have diameters (paragraph 0019). Torigoe teaches to insert each of the masking pins 30 into a corresponding one of the holes in state in which the end of the pins 30 protrudes from the surface to be sprayed (paragraphs 0019, 0024, see figures 4c and 5c) (an inserting step of inserting each of masking pins into a corresponding one of the plurality of holes so that each of the plurality of masking pins partially protrudes from the surface). Torigoe teaches to plasma spraying a ceramic layer 22 on the surface of the substrate while the masking pins remains in the holes (paragraphs 0020, 0024 and 0026, see figures 4d and 5d) (a spraying step of forming a ceramic layer by spraying on the surface of the spraying target member, the ceramic layer comprising a ceramic material, while the plurality of 
Torigoe does not explicitly teach to each of the masking pins having an outer diameter that is smaller than a diameter of each of the holes; and to apply an adhesive agent for fixing the plurality of the masking pins to the respective holes, to at least one of the plurality of holes or the plurality of masking pins. However, Strock teaches a mask (masking pins) for masking a gas turbine component for thermal spraying process (paragraphs 0002-0003). Strock teaches to apply and cure a curable liquid maskant between the mask (masking pins) and the component (the substrate which is the holes) (paragraphs 0014, 0046) and the use of the liquid maskant to span a small gap between the mask and the component allows for combination of manufacturing tolerance in the part and/or mask as well as allowing for slight wear, temporary thermal distortion and any permanent thermal distortion/warping of the component or the mask (masking pin) (paragraph 0049) (applying an uncured adhesive agent for fixing the plurality of masking pins to the respective holes, to at least one of the plurality of holes or the plurality of masking pins, the masking pins are fixed to the respective holes via curing the uncured adhesive agent). The curable liquid maskant reads on the limitation of adhesive agent as the instant invention also uses a curable liquid as the adhesive. The combination of Torigoe and Strock results in the curable liquid maskant/adhesive agent being applied to the holes (the component) or the masking pin (the mask) for fixing the masking pins to the holes. Since Storck teaches there is a gap between the masking pins (mask) and 
Regarding claim 4, Torigoe teaches the masking pins 30 comprises a metal core material 34a coated with a fluororesin 34b (paragraph 0024), wherein the fluororesin coating 34b does not adhere to the sprayed ceramic layer 22 (paragraph 0026), thus, the fluororesin coating 34b reads on the limitation of mold-release agent, and it is applied to portions of the plurality of masking pins to be covered with the ceramic layer before the portions become covered with the ceramic layer (paragraph 0024, see figure 5c). 
Regarding claim 5, Torigoe teaches the substrate (spray target member) has an inner surface on which openings of second ends of the holes are formed (see figures 4a-4e and 5a-5f). Torigoe teaches the masking pins are removed by pulling out from the 
Regarding claim 6, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date to pull the masking pin from the inner surface (moving the masking pins from a side of the surface toward a side of the inner surface) in view of the teaching of Torigoe. Torigoe does not explicitly teach to push the masking pin. However, Examiner takes Official Notice that one of ordinary skill in the art would recognize that pushing an object through a hole is merely a conventional equivalent to pulling the object from the other side of the hole.  . 

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (JP2003306760A using machine translation) in view of Strock (US20150231665) as applied to claims 1 and 4-6 above, and further in view of Fernihough (EP1245691A). 
Regarding claim 2, Torigoe in view of Strock teaches all limitation of this claim, except the adhesive agent is ultraviolet curable resin. Strock teaches the adhesive is a curable resin (paragraph 0046). Fernihough teaches a making material for masking holes in a component, and it can be used for plugging cooling holes of a gas turbine component (abstract). Fernihough teaches the masking material (adhesive) is a ultraviolet (UV) curable resin (paragraphs 0020 and 0024), and it is inserted into the holes of the component and cured by UV to plug the holes (paragraphs 0019) before applying the thermal spray coating to the surface of the component (abstract, paragraphs 0008 and 0029) (an ultraviolet emitting step of emitting ultraviolet to an ultraviolet curable resin which serves as the uncured adhesive agent to fix the plurality 
Regarding claim 3, Fernihough teaches to inject the ultraviolet curable resin serving as the uncured adhesive agent into the holes (paragraph 0019).
Regarding claim 7, Torigoe teaches the substrate (spray target member) has an inner surface on which openings of second ends of the holes are formed (see figures 4a-4e and 5a-5f). However, Torigoe in view of Strock does not explicitly teach to place a position determination member on a side of the inner surface before the inserting step. However, Fernihough teaches to place an insert 9 (position determination member) to the internal surface within the cavity of the component, the insert is placed before any masking material is placed inside the holes (placing a position determination member on a side of the inner surface before the inserting step) (paragraph 0030, see figure 4). The plurality of masking pins is considered to insert into the holes from the side of the surface until the plurality of masking pins make contact with the position determination .

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (JP2003306760A using machine translation) in view of Strock (US20150231665) and Fernihough (EP1245691A) as applied to claims 1-7 above, and further in view of Brosnahan (US20060052880). 
Regarding claim 8, Torigoe in view of Strock and Fernihough teaches all limitations of this claim, except the position determination member comprises a heat-resistant tape. However, Brosnahan teaches a method of forming a coating by plasma spraying (paragraph 0007). Brosnahan teaches to cover portions of the surface not to be coated with heat tape as it is resistant to the high temperature which is generated during the plasma spray (thermal spraying) operation (paragraph 0050). During the thermal spraying process of Torigoe in view of Strock and Fernihough, the whole component, including the inner surface/cavity, would be heated in a level by the thermal . 
Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Strock’s maskant is no used to fix the central mask section 70 which is relied upon as corresponding to masking pins of Torigoe and instant claim, and Strock’s ceneral mask section 70 does not fit within a hole of the blade. It would not be obvious for a person of ordinary skill in the art to make the outer diameter of masking pin 30 of Torigoe, which is fix by being inserted or pressed into the hole 11, smaller than the diameter of hole 11. 
Torigeo teaches the masking pin is inserted into the hole without any gap, so that the masking pin does not fall out of the hole, it would not have been obvious to modify Torigoe to make the masking pin smaller because doing so would result in an increase in work by adding another step to get the masking pin 30 to stay in place. 


The rejection of is based on Torigoe teaches all limitation of the claim 1, except the adhesive-agent applying step, Strock is relied upon to show that apply and cure a curable liquid maskant between the mask (masking pins) and the component (the substrate which is the holes) (paragraphs 0014, 0046) and the use of the liquid maskant to span a small gap between the mask and the component (paragraph 0049). Strock is not used to replace the positions of the pins and the holes in Torigeo. One of ordinary skill in the art would have recognized the general teaching of filling the gap with adhesive between the mask and the component as suggested by Strock can be applied to Torigeo’s pins (mask) and component with the same benefit of “allows for combination of manufacturing tolerance in the part and/or mask (masking pin) as well as allowing for slight wear, temporary thermal distortion and any permanent thermal distortion/warping of the component or the mask (masking pin)” (paragraph 0049 of Strock). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since Strock teaches to have a gap between the mask (pin) and the component, it would have been obvious to allow a gap between the masking pin and the hole wall (the component) of Torigoe, resulting to modify Torigeo’s pin to have a smaller diameter than the hole. 
Since Strock teaches to use the adhesive to fill the gap between the mask (pin) and the component (hole wall), Strock also teaches “without any gap” and the pin does not fall out of the hole, as desired by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/NGA LEUNG V LAW/Examiner, Art Unit 1717